Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 9-21 and 23 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-16, 18-21 and 23 stand rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WO2015/021089 publication (of record, published February 12, 2015; PTO 1449).
Regarding claims 1, 9-10, 12, 13, 14 and 21, the W02015/021089 publication teaches and claims a method of treating autoimmune or inflammatory disease or condition such as systemic lupus erythematosus (SLE) as per claims 12, 13 and graft vs. host disease (GvHD) as per claim 14 (see para. [0049], [0089], [0090], reference claims 10-13) by administering to a subject such as rodent, cynomolgus monkey or human as per claim 21 (see para. [0091]) a therapeutic effective amount such as about 10 mg/kg (see para. [0097]) and at a dosage regimen of once a month (aka once dose per 4 weeks or Q4W, see para. [00105]) of a bispecific binding molecule, e.g., monovalent diabodies (see para. [00110]) that bind to CD32B and CD79b (see para. [0049]).
The reference CD32B x CD79B bispecific antibody (aka binding molecule) comprises:

  Query Match             100.0%;  Score 549;  DB 22;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQEISGYLSWLQQKPGKAPRRLIYAASTLDSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQEISGYLSWLQQKPGKAPRRLIYAASTLDSGVPS 60

Qy         61 RFSGSESGTEFTLTISSLQPEDFATYYCLQYFSYPLTFGGGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSESGTEFTLTISSLQPEDFATYYCLQYFSYPLTFGGGTKVEIK 107

(B)    a variable heavy chain (VH) that binds to CD32B comprising the amino acid sequence of SEQ ID NO: 12, which is identical to the claimed SEQ ID NO: 31, see sequence alignment below:
  Query Match             100.0%;  Score 611;  DB 22;  Length 116;
  Best Local Similarity   100.0%;  
  Matches  116;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFTFSDAWMDWVRQAPGKGLEWVAEIRNKAKNHAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFTFSDAWMDWVRQAPGKGLEWVAEIRNKAKNHAT 60

Qy         61 YYAESVIGRFTISRDDAKNSLYLQMNSLRAEDTAVYYCGALGLDYWGQGTLVTVSS 116
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YYAESVIGRFTISRDDAKNSLYLQMNSLRAEDTAVYYCGALGLDYWGQGTLVTVSS 116

(C)    a light chain variable region (VL) that binds to CD79B comprising the amino acid sequence of SEQ ID NO: 13, which is identical to the claimed SEQ ID NO: 32, see sequence alignment below: 
  Query Match             100.0%;  Score 590;  DB 22;  Length 112;
  Best Local Similarity   100.0%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DVVMTQSPLSLPVTLGQPASISCKSSQSLLDSDGKTYLNWFQQRPGQSPNRLIYLVSKLD 60

Db          1 DVVMTQSPLSLPVTLGQPASISCKSSQSLLDSDGKTYLNWFQQRPGQSPNRLIYLVSKLD 60

Qy         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCWQGTHFPLTFGGGTKLEIK 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCWQGTHFPLTFGGGTKLEIK 112
and
(D)    a heavy chain variable region (VH) that binds to CD79B and comprising the amino acid sequence of SEQ ID NO: 14, which is identical to the claimed SEQ ID NO: 34, see sequence alignment below:
  Query Match             100.0%;  Score 602;  DB 22;  Length 113;
  Best Local Similarity   100.0%;  
  Matches  113;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYWMNWVRQAPGQGLEWIGMIDPSDSETHY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYWMNWVRQAPGQGLEWIGMIDPSDSETHY 60

Qy         61 NQKFKDRVTMTTDTSTSTAYMELRSLRSDDTAVYYCARAMGYWGQGTTVTVSS 113
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NQKFKDRVTMTTDTSTSTAYMELRSLRSDDTAVYYCARAMGYWGQGTTVTVSS 113
The method inhibits human primary B cell proliferation, see para. [00112].  The method inhibits naive and memory B cells signaling, see para. [00113]. The method inhibits proliferation of SLE patient B cells, see para. [00114] to [00116] or diminishes IgM and IgG levels, see para. [00118]. 
Regarding claim 11 the reference bispecific antibody is a bispecific CD32B x CD79b  monovalent Fc diabodies, see para. [0024], [0029], [0080].  
Regarding claim 12, the W02015/021089 publication teaches the inflammatory disease is an autoimmune disease, see para. [0040]  to [0041],  [0050], reference claims 10-11. 
Regarding claims 13-14, the W02015/021089 publication teaches that the bispecific monovalent Fc diabody CD32B x CD79b  is useful for treating an inflammatory disease or condition such as graft versus host disease (GvHD) and autoimmune disease, where the autoimmune disease is systemic lupus 
Regarding claim 15, the reference method inherently reduces serum level of IgG by 36 days after administering the same CD32B x CD79B antibody.  
Regarding claim 16, the W02015/021089 publication teaches the method reduced serum IgM (Figure 6A) and IgG levels (Figure 6B) by 36 days, see para. [00118], Fig. 6A and 6B and Fig. 7. 
Claims 17-20 are anticipated because administering the same bispecific antibody that binds to CD32B and CD79B  having the same structure to a subject is expected that it would inhibit BCR-mediated activation, inhibits B cell receptor (BCR) activation within 24 hours or inhibits by at least 50% for at least 6 days or binds to CD32B and CD79B binding sites on peripheral B cells for at least 6 hours after administration or down regulated the CD40 expression on B cells or CD40 mediated IgE secretion. 
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 21, the W02015/021089 publication teaches the subject is human (see para. [0091]).

Query Match             100.0%;  Score 2667;  DB 22;  Length 502;
  Best Local Similarity   100.0%;  
  Matches  502;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DKTHTCPPCPAPEAAGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DKTHTCPPCPAPEAAGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 60

Qy         61 GVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 120

Qy        121 GQPREPQVYTLPPSREEMTKNQVSLWCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GQPREPQVYTLPPSREEMTKNQVSLWCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 180

Qy        181 DGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGKAPSSSPMEDIQMT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGKAPSSSPMEDIQMT 240

Qy        241 QSPSSLSASVGDRVTITCRASQEISGYLSWLQQKPGKAPRRLIYAASTLDSGVPSRFSGS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 QSPSSLSASVGDRVTITCRASQEISGYLSWLQQKPGKAPRRLIYAASTLDSGVPSRFSGS 300

Qy        301 ESGTEFTLTISSLQPEDFATYYCLQYFSYPLTFGGGTKVEIKGGGSGGGGQVQLVQSGAE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 ESGTEFTLTISSLQPEDFATYYCLQYFSYPLTFGGGTKVEIKGGGSGGGGQVQLVQSGAE 360

Qy        361 VKKPGASVKVSCKASGYTFTSYWMNWVRQAPGQGLEWIGMIDPSDSETHYNQKFKDRVTM 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 VKKPGASVKVSCKASGYTFTSYWMNWVRQAPGQGLEWIGMIDPSDSETHYNQKFKDRVTM 420

Qy        421 TTDTSTSTAYMELRSLRSDDTAVYYCARAMGYWGQGTTVTVSSGGCGGGEVAALEKEVAA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        481 LEKEVAALEKEVAALEKGGGNS 502
              ||||||||||||||||||||||
Db        481 LEKEVAALEKEVAALEKGGGNS 502

The reference teaches a second polypeptide comprising the amino acid of SEQ ID NO: 16, which is identical to the claimed SEQ ID NO: 41, see sequence alignment below:
Query Match             100.0%;  Score 1410;  DB 22;  Length 270;
  Best Local Similarity   100.0%;  
  Matches  270;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DVVMTQSPLSLPVTLGQPASISCKSSQSLLDSDGKTYLNWFQQRPGQSPNRLIYLVSKLD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DVVMTQSPLSLPVTLGQPASISCKSSQSLLDSDGKTYLNWFQQRPGQSPNRLIYLVSKLD 60

Qy         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCWQGTHFPLTFGGGTKLEIKGGGSGGGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCWQGTHFPLTFGGGTKLEIKGGGSGGGG 120

Qy        121 EVQLVESGGGLVQPGGSLRLSCAASGFTFSDAWMDWVRQAPGKGLEWVAEIRNKAKNHAT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 EVQLVESGGGLVQPGGSLRLSCAASGFTFSDAWMDWVRQAPGKGLEWVAEIRNKAKNHAT 180

Qy        181 YYAESVIGRFTISRDDAKNSLYLQMNSLRAEDTAVYYCGALGLDYWGQGTLVTVSSGGCG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 YYAESVIGRFTISRDDAKNSLYLQMNSLRAEDTAVYYCGALGLDYWGQGTLVTVSSGGCG 240

Qy        241 GGKVAALKEKVAALKEKVAALKEKVAALKE 270
              ||||||||||||||||||||||||||||||
Db        241 GGKVAALKEKVAALKEKVAALKEKVAALKE 270

And a third polypeptide comprises the amino acid sequence of SEQ ID NO: 17, which is identical to the claimed SEQ ID NO: 44, see sequence alignment below:
Query Match             100.0%;  Score 1226;  DB 22;  Length 227;
  Best Local Similarity   100.0%;  
  Matches  227;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DKTHTCPPCPAPEAAGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DKTHTCPPCPAPEAAGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 60

Qy         61 GVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 120

Qy        121 GQPREPQVYTLPPSREEMTKNQVSLSCAVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GQPREPQVYTLPPSREEMTKNQVSLSCAVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 180

Qy        181 DGSFFLVSKLTVDKSRWQQGNVFSCSVMHEALHNRYTQKSLSLSPGK 227
              |||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DGSFFLVSKLTVDKSRWQQGNVFSCSVMHEALHNRYTQKSLSLSPGK 227
Thus, the reference teachings anticipate the claimed invention.
Applicant's arguments, filed November 8, 2021,  have been carefully considered but are not found persuasive.  
Applicant’s position is that the ‘089 publication discloses a wide range of dosages, and in particular 21 possible dosages ranging from 0.01 pg/kg to 150 mg/kg body weight (see ‘089 publication, paragraph [0097]). Further, the ‘089 publication discloses a wide range of administration frequencies, and in particular 8 possible administration frequencies ranging from once a day to once a year (see ‘089 publication, paragraph [00105]). Thus, the ‘089 publication provides for 168 possible combinations of a particular dosage and administration frequency. However, the ‘089 publication fails to provide any specific disclosure that would guide one of skill in the art to the particular treatment regimen as presently claimed. None of the examples of the ‘089 publication disclose or suggest a treatment regimen of the subject molecule at the recited dose of about 10 mg/kg body weight and dosage regimen of one dose per 4 weeks (see, e.g., ‘089 publication, Example 5, paragraph [00117], providing instead for an administration frequency of one dose per 3 days).
It is therefore submitted that one of skill in the art would not envisage the presently claimed method based on the disclosure of the ‘089 publication. Rather, deriving the presently claimed method from the teachings of the ‘089 publication requires first choosing a dose of 10 mg/kg body weight from the 21 possible doses generally listed in the ‘089 publication, and then choosing a regimen of one dose per 4 weeks from the 8 possible administration frequencies generally listed in the ‘089 publication. However, the ‘089 publication fails to provide any disclosure that would guide one of skill in the art to at once envisage such dosage and frequency selections in combination (as recited in claim 1). Nor does the ‘089 publication provide any disclosure that would guide one of skill in the art to utilize the recited dosage and administration regimen for the treatment of a particular autoimmune disease (e.g., 
It is therefore submitted that the ‘089 publication fails to anticipate the present claims. In this regard, the Patent Trial and Appeal Board has held:
[U]nless a reference discloses within the four corners of the document not only all of the limitations claimed but also all of the limitations arranged or combined in the same way as recited in the claim, it cannot be said to prove prior invention of the thing claimed and, thus, cannot anticipate under 35 U.S.C. § 102. Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1371 (Fed. Cir. 2008).
“TI]t is not enough that the prior art reference discloses part of the claimed invention, which an ordinary artisan might supplement to make the whole, or that it includes multiple, distinct teachings that the artisan might somehow combine to achieve the claimed invention.” Id. See Ex parte Smallwood et al., Appeal 2020-002548, Application 15/520,756, page 6 (reversing the rejections because reaching all the limitations of the claims required combining multiple, distinct teachings from the cited reference); see also, e.g., Ex parte Rudolph et al., Appeal 2019- 000025, Application 14/839,886, page 9 (noting that a reference “must clearly and unequivocally disclose the claimed compound or direct those skilled in the art to the compound without any need for picking, choosing, and combining various disclosures not directly related to each other by the teachings of the cited reference. Such picking and choosing may be entirely proper in the making of a § 103, obviousness rejection . . . but it has no place in the making of a § 102, anticipation rejection.”); and Galderma Lab'ys, L.P. v. Teva Pharm. USA, Inc., 799 F. App'x 838, 842-43 (Fed. Cir. 2020), citing SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1342 (Fed. Cir. 2005) (noting that an anticipatory prior art reference must “enable one with ordinary skill in the art to practice the invention’).
It is therefore submitted that the general disclosure provided in the ‘089 publication, including a wide range of dosages and a wide range of administration frequencies (with such general disclosures decoupled from each other and providing for 168 possible combinations), fails to anticipate the presently claimed treatment regimens. Accordingly, Applicant respectfully requests reconsideration and withdrawal of these rejections.
	
	In response, instant claim 1 recites a method of treating an inflammatory disease or condition or inhibiting or reducing or inhibiting an immune response, that comprises administering a therapeutically effective amount of a CD32B x CD79B Binding Molecule to a subject in need thereof, wherein said CD32B x CD79B Binding Molecule is capable of immunospecifically binding an epitope of CD32B and an epitope of CD79B, and wherein:  I. said CD32B x CD79B Binding Molecule comprises: (A) a VLcp328 Domain that comprises the amino acid sequence of SEQ ID NO:30: (B) a VHcp328 Domain that comprises the amino acid sequence of SEQ ID NO:31: (C) a VLcp798 Domain that comprises the 
Regarding claims 1, 9-10, 12, 13, 14 and 21, the W02015/021089 publication teaches and claims a method of treating autoimmune or inflammatory disease or condition such as systemic lupus erythematosus (SLE) as per claims 12, 13 and graft vs. host disease (GvHD) as per claim 14 (see para. [0049], [0089], [0090], reference claims 10-13) by administering to a subject such as rodent, cynomolgus monkey or human as per claim 21 (see para. [0091]) a therapeutic effective amount such as about 10 mg/kg (see para. [0097]) and at a dosage regimen of once a month (aka once dose per 4 weeks or Q4W, see para. [00105]) of a bispecific binding molecule, e.g., monovalent diabodies (see para. [00110]) that bind to CD32B and CD79b (see para. [0049]).
The reference CD32B x CD79B bispecific antibody (aka binding molecule) comprises:
(A) a Variable light chain (VL) that binds to CD32B and comprises the amino acid sequence of SEQ ID NO: 11, which is identical to the claimed SEQ ID NO: 30, see reference SEQ ID NO: 11, see sequence alignment below:
  Query Match             100.0%;  Score 549;  DB 22;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQEISGYLSWLQQKPGKAPRRLIYAASTLDSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQEISGYLSWLQQKPGKAPRRLIYAASTLDSGVPS 60

Qy         61 RFSGSESGTEFTLTISSLQPEDFATYYCLQYFSYPLTFGGGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSESGTEFTLTISSLQPEDFATYYCLQYFSYPLTFGGGTKVEIK 107

(B)    a variable heavy chain (VH) that binds to CD32B comprising the amino acid sequence of SEQ ID NO: 12, which is identical to the claimed SEQ ID NO: 31, see sequence alignment below:
  Query Match             100.0%;  Score 611;  DB 22;  Length 116;

  Matches  116;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFTFSDAWMDWVRQAPGKGLEWVAEIRNKAKNHAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFTFSDAWMDWVRQAPGKGLEWVAEIRNKAKNHAT 60

Qy         61 YYAESVIGRFTISRDDAKNSLYLQMNSLRAEDTAVYYCGALGLDYWGQGTLVTVSS 116
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YYAESVIGRFTISRDDAKNSLYLQMNSLRAEDTAVYYCGALGLDYWGQGTLVTVSS 116

(C)    a light chain variable region (VL) that binds to CD79B comprising the amino acid sequence of SEQ ID NO: 13, which is identical to the claimed SEQ ID NO: 32, see sequence alignment below: 
  Query Match             100.0%;  Score 590;  DB 22;  Length 112;
  Best Local Similarity   100.0%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DVVMTQSPLSLPVTLGQPASISCKSSQSLLDSDGKTYLNWFQQRPGQSPNRLIYLVSKLD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DVVMTQSPLSLPVTLGQPASISCKSSQSLLDSDGKTYLNWFQQRPGQSPNRLIYLVSKLD 60

Qy         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCWQGTHFPLTFGGGTKLEIK 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCWQGTHFPLTFGGGTKLEIK 112
and
(D)    a heavy chain variable region (VH) that binds to CD79B and comprising the amino acid sequence of SEQ ID NO: 14, which is identical to the claimed SEQ ID NO: 34, see sequence alignment below:
  Query Match             100.0%;  Score 602;  DB 22;  Length 113;
  Best Local Similarity   100.0%;  
  Matches  113;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYWMNWVRQAPGQGLEWIGMIDPSDSETHY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYWMNWVRQAPGQGLEWIGMIDPSDSETHY 60

Qy         61 NQKFKDRVTMTTDTSTSTAYMELRSLRSDDTAVYYCARAMGYWGQGTTVTVSS 113
              |||||||||||||||||||||||||||||||||||||||||||||||||||||

The reference method inhibits human primary B cell proliferation, see para. [00112].  The method inhibits naive and memory B cells signaling, see para. [00113]. The method inhibits proliferation of SLE patient B cells, see para. [00114] to [00116] or diminishes IgM and IgG levels, see para. [00118]. 
The reference also explicitly refers to a dose of at least 10 mg/kg body weight (see para.[0097) and at a dose regimen of once a month (aka once dose per 4 weeks or Q4W), see para. [00105]. 
Thus, the teachings of WO2015/021089 publication anticipate the claims.  The WO2015/021089 publication (of record, published February 12, 2015) is a statutory bar under 35 U.S.C. 102 (a)(1), more than one year of the claimed priority to 62/346,717, which is June 7, 2016.
Even if choices are to be made..., such choices do not disqualify the disclosure from being anticipatory. In Win. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356, 1361-62 (Fed. Cir. 2012). 
When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is ‘described’ as that term is used in pre-AIA  35 U.S.C.102(a), in that publication."). Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982) (The claims were directed to polycarbonate containing cadmium laurate as an additive. The court upheld the Board’s finding that a reference specifically naming cadmium laurate as an additive amongst a list of many suitable salts in polycarbonate resin anticipated the claims. The applicant had argued that cadmium laurate was only disclosed as representative of the salts and was expected to have the same properties as the other salts listed while, as shown in the application, cadmium laurate had 
Furthermore, “[Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Regarding treating any inflammatory disease or condition, instant specification discloses simulated exposure parameters form 10 mg/kg dose Q2W, Q3W or Q4W (Table 10) by administering to healthy human subjects at dosages up to 10 mg/kg.  The administration was found to be safe in human healthy subjects and to demonstrate immunomodulatory activities, see para. [00205], [00228].  However, the claims are drawn to treating any inflammatory disease by administering to a therapeutically effective amount of CD32B x CD79B binding molecule to any subject. 
There is no objective evidence that administering any subject at a dose of about 10 mg/kg body weight and at a dosage of one dose per 4 weeks (Q4W) is effective to treat all inflammatory diseases or conditions or reducing or inhibiting any immune response in the specification as filed. 
If applicant’s method can treat all inflammatory diseases by administering to any subject a dose of about 10 mg/kg body weight, and at a dosage regimen of one dose per 4 weeks Q4W of bispecific CD32B x CD79B antibody, so is the reference teachings.  
For these reasons, the rejection is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

Claims 1 and 17 stand rejected under 35 U.S.C. 103 as being unpatentable over WO2015/021089 publication (of record, published February 12, 2015; PTO 1449) in view of the W02006/113665 publication (of record, published Oct 26, 2006; PTO 1449).
The teachings of the WO2015/021089 publication have been discussed supra. 
The reference does not teach the B cell activation is determined by an ex vivo calcium mobilization assay as per claim 17.
However, the W02006/113665 publication teaches bispecific Fc diabodies (p. 158) for treating inflammatory autoimmune disease (see p. p. 150-151), and B cell signaling (activation) is determined by any one of the assays such as calcium mobilization known to one of ordinary skill in the art. see p. 56, para. [00155].
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of the W02015/021089 publication and the W02006/113665 publication by including the calcium mobilization assay of the W02006/113665 publication in order to evaluate whether BCR-mediated peripheral B-cell activation is inhibited.
One of ordinary skill in the art would have been motivated to use calcium mobilization assay to determine B cell activation because the W02006/113665 publication teaches B cell signaling (activation) can be determined by calcium mobilization, see p. 56, para. [00155].
One of ordinary skill in the art would have had a reasonable expectation of success in identify or characterize bispecific CD32B x CD79B antibody for inhibiting B cell response to treat inflammatory/autoimmune disease because W02006/113665 publication teaches that calcium mobilization can he used to asses B cell activation, see p. 56, para. [00155].
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.
Applicant's arguments filed November 8, 2021 have been fully considered but they are not persuasive.  
Applicant’s position is that Claim 1 (from which claim 17 depends) provides for the administration of a therapeutically effective dose of the recited CD32B x CD79B Binding Molecule at a dosage of about 10 mg/kg body weight and at a dosage regimen of one dose per 4 weeks. As noted above, the ‘089 publication discloses generally a wide range of dosages and a wide range of administration frequencies (see ‘089 publication, paragraphs [0097] and [00105]). However, the ‘089 publication fails to provide any guidance with regard to the selection of a particular dosage in combination with a particular administration frequency (as recited in claim 1), much less the particular treatment regimen for treatment of a particular autoimmune disease (e.g., as recited in claims 13 and 14).
Applicant therefore submits that the ‘089 publication fails to disclose or suggest a treatment method comprising administration of the subject molecule at a dose of 10 mg/kg every 4 weeks, and fails to provide any guidance as to which of the numerous possible combinations of dosage and administration frequency would be suitable for the presently claimed methods. Rather, the ‘089 publication only list a number of possible dosages and a number of possible administration frequencies. One of skill in the art would not have arrived at the dosage regimen as presently claimed based on such general disclosure.
Moreover, there is no disclosure indicating that any one particular combination of dosage and administration frequency would be suitable, or that such regimen would be safe or efficacious as compared to other possible regimens from the 168 possible combinations. “[A]n obviousness determination requires not only the existence of a motivation to combine elements from different prior art references, but also that a skilled artisan would have perceived a reasonable expectation of success in making the invention via that combination.” See Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165 (Fed. Cir. 2006). The “prior art fails to provide the requisite ‘reasonable expectation’ of success where it teaches merely pursuit of a ‘general approach that seemed to be a promising field of experimentation, where the prior art gave only general guidance as to the particular form of the claimed invention or how to achieve it.” See Medichem, S.A. v. Rolabo, S.L., 437 F.3d at 1165 (Fed. Cir. 2006); see also Grunenthal GMBH y. Alkem Lab'ys Ltd., 919 F.3d 1333, 1342 (Fed. Cir. 2019), citing Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1365 (Fed. Cir. 2007) (“[T]o have a reasonable expectation of success, one must be motivated to do more than merely vary all parameters or try each of numerous possible choices until one possibly arrived at a successful result, where the prior art 
The ‘089 publication fails to provide any specific results or guidance as to a suitable administration schedule or dosage of the subject molecule for treating an inflammatory disease or condition. Rather, the ‘089 publication discloses numerous possible dosages decoupled from numerous possible administration schedules. Thus, the ‘089 publication fails to provide any motivation or reasonable expectation of success to utilize the recited dosage in combination with the recited administration schedule as presently claimed. The various dosages and various administration schedules mentioned generally in the ‘089 publication would not have guided one of skill in the art to the presently claimed method.
The ‘665 publication fails to remedy the deficiencies of ‘089 publication. As previously noted, the ‘665 publication discloses various diabody molecules and uses thereof in the treatment of various diseases and disorders (see ‘665 publication, paragraph [0002]). However, the ‘665 publication fails to disclose a molecule having the structure and function of the binding molecule as presently claimed. Nor does the ‘665 publication disclose or suggest the presently claimed treatment regimen.
The data disclosed in the present application demonstrate the unexpected and beneficial immunomodulatory effects of the subject molecule administered in accordance with the presently claimed regimen. As discussed in further detail in Applicant’s previous Response, the recited regimen exhibited linear pharmacokinetics upon administration to human subjects (see Specification, Figure 6, and paragraph [00208]). The recited regimen also exhibited sustained B cell occupancy, showing greater than 50% B-cell occupancy for 29 days after a dose of 10 mg/kg (see Specification, Figure 7, and paragraphs [00229-00230]). Sustained modulation of surface Ig levels for 28 days supports the mechanistic benefit of the 50% binding target. Thus, the disclosed data demonstrate the unexpected and beneficial immunomodulatory effects of the subject molecule administered in accordance with presently claimed regimen.
The cited documents fail to disclose or suggest the particular dosage of the recited molecule in combination with the particular administration frequency as presently claimed. Nor do the cited documents provide any disclosure that would have guided one of skill in the art to arrive at the specific treatment regimen as presently claimed. Accordingly, reconsideration and withdrawal of these rejections is respectfully requested in light of the remarks herein.

Contrary to applicant’s assertion that data disclosed in the present application demonstrate the unexpected and beneficial immunomodulatory effects of the subject molecule administered in accordance with the presently claimed regimen, the specification fails to provide any specific results or guidance as to a suitable administration of CD32B x CD79B bispecific antibody at a dose of about 10 mg/kg body weight and at a dosage regiment of one dose per 4 weeks (Q4W) to treat all subject with any inflammatory diseases or conditions.  Rather, the specification discloses simulated exposure parameters form 10 mg/kg dose Q2W, Q3W or Q4W (Table 10) by administering to healthy human subjects at human healthy subjects and to demonstrate immunomodulatory activities, see para. [00205], [00228].  However, the claims are drawn to treating any inflammatory disease by administering to a therapeutically effective amount of CD32B x CD79B binding molecule to any subject.  Thus, the unexpected and beneficial immunomodulatory effects in all subjects after administering the claimed regimen of about 10 mg/kg dose and one dose per 4 weeks (once per month) to treat all inflammatory diseases have not been demonstrated.  
In response to the argument that ‘665 publication fails to disclose a molecule having the structure and function of the binding molecule and the treatment regimen as presently claimed, one cannot show non-obviousness by attacking references individually where the rejections are based on combination of references. See MPEP 2145.  This rejection is about ex vivo calcium mobilization assay as per claim 17.

In this case, the W02015/021089 publication teaches and claims a method of treating autoimmune or inflammatory disease or condition such as systemic lupus erythematosus (SLE) as per claims 12, 13 and graft vs. host disease (GvHD) as per claim 14 (see para. [0049], [0089], [0090], reference claims 10-13) by administering to a subject such as rodent, cynomolgus monkey or human as per claim 21 (see para. [0091]) a therapeutic effective amount such as about 10 mg/kg (see para. [0097]) and at a dosage regimen of once a month (aka once dose per 4 weeks or Q4W, see para. [00105]) of a bispecific binding molecule, e.g., monovalent diabodies (see para. [00110]) that bind to CD32B and CD79b (see para. [0049]).
The reference CD32B x CD79B bispecific antibody (aka binding molecule) comprises:
(A) a Variable light chain (VL) that binds to CD32B and comprises the amino acid sequence of SEQ ID NO: 11, which is identical to the claimed SEQ ID NO: 30, see reference SEQ ID NO: 11, see sequence alignment below:
  Query Match             100.0%;  Score 549;  DB 22;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQEISGYLSWLQQKPGKAPRRLIYAASTLDSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQEISGYLSWLQQKPGKAPRRLIYAASTLDSGVPS 60

Qy         61 RFSGSESGTEFTLTISSLQPEDFATYYCLQYFSYPLTFGGGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSESGTEFTLTISSLQPEDFATYYCLQYFSYPLTFGGGTKVEIK 107

(B)    a variable heavy chain (VH) that binds to CD32B comprising the amino acid sequence of SEQ ID NO: 12, which is identical to the claimed SEQ ID NO: 31, see sequence alignment below:

  Best Local Similarity   100.0%;  
  Matches  116;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFTFSDAWMDWVRQAPGKGLEWVAEIRNKAKNHAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFTFSDAWMDWVRQAPGKGLEWVAEIRNKAKNHAT 60

Qy         61 YYAESVIGRFTISRDDAKNSLYLQMNSLRAEDTAVYYCGALGLDYWGQGTLVTVSS 116
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YYAESVIGRFTISRDDAKNSLYLQMNSLRAEDTAVYYCGALGLDYWGQGTLVTVSS 116

(C)    a light chain variable region (VL) that binds to CD79B comprising the amino acid sequence of SEQ ID NO: 13, which is identical to the claimed SEQ ID NO: 32, see sequence alignment below: 
  Query Match             100.0%;  Score 590;  DB 22;  Length 112;
  Best Local Similarity   100.0%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DVVMTQSPLSLPVTLGQPASISCKSSQSLLDSDGKTYLNWFQQRPGQSPNRLIYLVSKLD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DVVMTQSPLSLPVTLGQPASISCKSSQSLLDSDGKTYLNWFQQRPGQSPNRLIYLVSKLD 60

Qy         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCWQGTHFPLTFGGGTKLEIK 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCWQGTHFPLTFGGGTKLEIK 112
and
(D)    a heavy chain variable region (VH) that binds to CD79B and comprising the amino acid sequence of SEQ ID NO: 14, which is identical to the claimed SEQ ID NO: 34, see sequence alignment below:
  Query Match             100.0%;  Score 602;  DB 22;  Length 113;
  Best Local Similarity   100.0%;  
  Matches  113;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYWMNWVRQAPGQGLEWIGMIDPSDSETHY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYWMNWVRQAPGQGLEWIGMIDPSDSETHY 60

Qy         61 NQKFKDRVTMTTDTSTSTAYMELRSLRSDDTAVYYCARAMGYWGQGTTVTVSS 113
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NQKFKDRVTMTTDTSTSTAYMELRSLRSDDTAVYYCARAMGYWGQGTTVTVSS 113

The W02015/021089 publication not teach the B cell activation is determined by an ex vivo calcium mobilization assay as per claim 17.
However, the W02006/113665 publication teaches bispecific Fc diabodies (p. 158) for treating inflammatory autoimmune disease (see p. p. 150-151), and B cell signaling (activation) is determined by any one of the assays such as calcium mobilization known to one of ordinary skill in the art. see p. 56, para. [00155].
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of the W02015/021089 publication and the W02006/113665 publication by including the calcium mobilization assay of the W02006/113665 publication in W02015/021089 publication’s method of treating inflammatory disease or inhibiting immune response in order to evaluate whether BCR-mediated peripheral B-cell activation is inhibited.
One of ordinary skill in the art would have been motivated to use calcium mobilization assay to determine B cell activation because the W02006/113665 publication teaches B cell signaling (activation) can be determined by calcium mobilization and known in the art, see p. 56, para. [00155].
One of ordinary skill in the art would have had a reasonable expectation of success in identify or characterize bispecific CD32B x CD79B antibody for inhibiting B cell response to treat inflammatory /autoimmune disease because W02006/113665 publication teaches that calcium mobilization can he used to asses B cell activation, see p. 56, para. [00155].
In addition, the claims would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense". See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
In addition, the claims would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.
In response to the argument that there is no reasonable expectation of success in utilize the recited dosage about 10 mg/kg body weight in combination with the recited administration schedule of one dose per 4 week, the W02015/021089 publication teaches a therapeutic effective amount such as at least about 10 mg/kg (see para. [0097]) and at a dosage regimen of once a month (aka once dose per 4 weeks or Q4W, see para. [00105]) of a bispecific binding molecule, e.g., monovalent diabodies (see para. [00105]) that bind to CD32B and CD79b (see para. [0049]).  One of ordinary skill in the art would have a reasonable expectation of success, because it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  
In addition, the claims would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense". See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  The 168 possible combinations of dosage (see para. [0097] and schedule (see para. [00105]) taught by the W02015/021089 publication are considered a finite number of option with a reasonable expectation of success.
In response to the argument that recited regimen exhibited linear pharmacokinetics upon administration to human subjects (see Specification, Figure 6, and paragraph [00208]), it is noted that claim 1 and dependent claims thereof do not recite the subject is human subject.  Further, the claims are drawn to treating any and all inflammatory disease or conditions. 
In the absence of unexpected results, the rejection is maintained for reasons of record, see MPEP 716.02(a).  
Conclusion

No claim is allowed.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644